IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,150-02


                        EX PARTE JEFFREY MCDONALD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 963695-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). This Court remanded the writ application for

a live hearing. Ex parte McDonald, No. WR-81,150-02 (Tex. Crim. App. Feb. 4, 2015) (not

designated for publication). The District Clerk forwarded a supplemental record to this Court

containing, among other things, findings of fact and conclusions of law in which the habeas court

recommends that relief be denied. The findings and conclusions refer to an evidentiary hearing

conducted on August 18, 2015. However, this Court has no transcription or other record of the
                                                                                                   2

evidentiary hearing. TEX . CODE CRIM . PROC. art. 11.07 § 3(d).

       The judge of the 182nd District Court of Harris County shall file a response with this Court

by having the District Clerk submit the transcript from the evidentiary hearing pertaining to this

habeas corpus application, along with any other parts of the record that have not been forwarded.

If the court did not hold a live hearing, the court shall certify that there was no hearing and enter

supplemental findings of fact explaining why none was held. The answer shall be submitted within

45 days of the date of this order. No extensions of time will be entertained.



Filed: June 29, 2016
Do not publish